NUMBER 13-16-00701-CR

                                 COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG

DAVID STRICKLAND,                                                                         Appellant,

                                                   v.

STATE OF TEXAS,                                                                            Appellee.


                 On appeal from the 36th Judicial District Court
                        of San Patricio County, Texas.


                             ORDER ABATING APPEAL
             Before Justices Contreras, Benavides, and Longoria
                              Order Per Curiam

        Currently pending before the Court is “Appellant’s Motion to Reverse and Render

Based Upon Insufficient Evidence and to Vacate the Conviction and Seek Immediate

Release” and the response thereto filed by appellee.1 Appellant has requested that this


        1  Appellant’s emergency motion to compel the State to file its response under seal is rendered
moot by this abatement.
Court file the motions under seal based on the sensitive information contained within.

See TEX. R. APP. P. 9.10(g) (referring to what materials can be sealed in appellate courts).

       Due to the nature of the request, we ABATE the appeal and REMAND this matter

to the trial court. We request that the trial court conduct a hearing to ascertain if any of

the information contained within the appellant’s pending motion requires the motion to be

filed under seal with this Court. The trial court shall conduct this hearing within twenty

days from the issuance of this order and make findings in regard to appellant’s request.

The trial court shall then file a supplemental reporter’s and clerk's record containing its

findings. All additional motions will be CARRIED WITH THE CASE pending further order

of the Court.

       IT IS SO ORDERED.

                                                                      PER CURIAM


Delivered and filed the 15th
day of November, 2018.




                                             2